UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8512


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MATEEN J. ABDUL-AZIZ,

                  Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.         Frederick P.
Stamp, Jr., Senior District Judge.    (1:03-cr-00039-FPS-JSK-1;
1:05-cv-00086-FPS-JSK)


Submitted:    July 31, 2009                  Decided:    August 14, 2009


Before MOTZ and      AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mateen J. Abdul-Aziz, Appellant Pro Se.   Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia;
John Castle Parr, Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mateen     J.    Abdul-Aziz         seeks     to    appeal      the    district

court’s    order       accepting      the    recommendation            of    the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing      of    the    denial         of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)         (2006).             A

prisoner        satisfies       this        standard        by    demonstrating               that

reasonable       jurists       would       find    that     any    assessment            of     the

constitutional         claims    by    the    district       court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Abdul-Aziz

has not made the requisite showing.                         Accordingly, we deny a

certificate       of    appealability          and     dismiss         the    appeal.              We

dispense      with      oral    argument          because    the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED


                                              2